Title: To Thomas Jefferson from John Thomson Mason, with Jefferson’s Query, 21 March 1804
From: Mason, John Thomson
To: Jefferson, Thomas


          
            21st. March 1804
          
          John Duffy of the County of Alexandria who now stands committed to the Jail of that County was tried and convicted at the last term in the month of December for keeping a disorderly house, for the fine then imposed he then was committed and has ever since remained in Jail.
          I know not the man or his situation in life, the witnesses on the trial were respectable persons, they deposed that he was a very troublesome man, kept a very disorderly house, and sustained no character for honesty, they also deposed that he was very poor and had a family. The situation of his family seemed to excite some commeseration in the people of Alexandria who I heard speak of him, his situation certainly excited none. I understood that it would be very pleasing to the town if he could be pardoned upon the condition of his leaving the District for ever
          
            J. T. Mason 
          
          
            [Query by TJ:]
            The judges in their former certificate stated that Duffy was under a 2d. indictment (not then determined) for recieving stolen goods. has this been decided, and what the issue? will mr Mason be so good as to say?
          
          
            Th: Jefferson 
          
          
            [Reply by Mason:]
            We have had no Court in Alexandria since the representation made by the Judges in this Mans case. That second indictment still remains untried. The principal Witness relied on for supporting the prosecution is an itenerate person, and at the last Court had sailed for Europe, whether with an intention to return could not be ascertained
          
          
            J. T. Mason 
          
        